   Case 4:19-cr-06063-SMJ          ECF No. 39      filed 11/12/19      PageID.90 Page 1 of 1

     United States District Court, Eastern District of Washington
                            Magistrate Judge Mary K. Dimke
                                        Richland

 USA v. MONICA PESINA                                  Case No. 4:19-CR-6063-SMJ-1

 Detention Hearing:                                                                     11/12/2019

 ☒   Melissa Orosco, Courtroom Deputy [S]          ☒    Stephanie Van Marter, US Atty [S]
 ☒   Debbie Brasel, Courtroom Deputy [R]           ☒    Adam Pechtel, Defense Atty [R]
 ☒   Erica Helms, US Probation / Pretrial          ☒    Interpreter NOT REQUIRED
     Services [Telephonic]
 ☒   Defendant present ☒ in custody USM            ☐    Defendant not present / failed to appear

 ☒   Defendant continued detained pending          ☐    Conditions of Release imposed
     further order of the Court
                                                   ☐    199C Advice of Penalties/Sanctions


                                            REMARKS
      Defendant appeared, in custody, with counsel.
      Based on issues with release address, defense moved to continue detention hearing one week.
Government not opposed to continuance.


       The Court ordered:
           1. Defendant’s Motion to Continue is granted.
           2. Detention hearing set on November 19, 2019 at 12:00 p.m. (Judge Dimke presiding by
              VTC from Spokane; Defendant appearing in Richland)
           3. Defendant shall be detained by the U.S. Marshal until further order of the Court.

                                  Detention Hearing (1st Cont.):
                                           11/19/2019
                                   @ 12:00 p.m. [SVTC/MKD]




         Digital Recording/R-326             Time: 11:57 p.m. – 12:05 p.m.                         Page 1
